Citation Nr: 0703449	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  04-22 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
disability of the left ankle, and if so, whether the reopened 
claim should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
December 1972.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2003 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDING OF FACT

Evidence received since an unappealed rating decision of 
November 2002 denying reopening of the veteran's claim for 
service connection for disability of the left ankle includes 
evidence that is not duplicative or cumulative of the 
evidence previously of record and is sufficient to raise a 
reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
previously denied claim seeking service connection for 
disability of the left ankle.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes the evidence currently of record 
is sufficient to substantiate the veteran's claim to reopen a 
previously denied claim of entitlement to service connection 
for residuals of fracture of the left ankle.  Therefore, no 
further development with respect to this matter is required 
under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006).



Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992). However, this 
presumption of credibility is not unlimited.  The U. S. Court 
of Appeals for Veterans claims has subsequently held that the 
Justus credibility rule is not "boundless or blind;" if the 
newly submitted evidence is "inherently false or untrue," the 
Justus credibility rule does not apply.  Duran v. Brown, 7 
Vet. App. 216 (1994).

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).

Additionally, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d) (2006).

Analysis

The veteran claims that he has residuals of a left ankle 
fracture sustained in service in 1972.  His claim for service 
connection for this disability was denied in an unappealed 
rating decision in May 1973 based on the RO's determination 
that he had no current residuals of an ankle fracture.  
Reopening of the claim was denied in an unappealed rating 
decision of November 2002 based on the RO's determination 
that new and material evidence had not been presented.  The 
evidence then of record included the veteran's service 
medical records which indicate that in October 1972 he was 
seen for removal of a cast from his left ankle which had been 
placed 3 weeks earlier due to dislocation of the ankle.  The 
diagnosis in October 1972 was healing sprain.  On examination 
for discharge in November 1972, no abnormality of the left 
ankle was noted.  Also of record at the time of the November 
2002 rating decision was the report of a March 1973 VA 
examination showing that an X-ray study showed no definite 
pathology, arthritic changes, or alteration to suggest an old 
fracture.  The diagnosis on the VA examination was status 
post fracture of the left ankle, well-healed since 1972.  

The evidence added to the record since the November 2002 
rating decision includes a February 2004 statement from the 
veteran's private podiatrist, Dr. R.S.  Dr. R.S. noted in his 
statement that the veteran had a history of problems with his 
left ankle.  Currently, the veteran has ganglion formation at 
and below the ankle joint and has discomfort and problems 
with weight bearing activity.  A magnetic resonance image 
(MRI) of the left ankle showed depression, irregularity and 
abnormal signal intensity in the talus consistent with a 
compression fracture of unknown age.  The MRI also showed 
irregularities of the anterior portion of the ankle as well 
as joint effusions in the ankle and the subtalar joints.  The 
MRI showed an old fracture of the medial malleolus that has 
questionably united to the main bone.  Dr. R.S. noted that 
there were degenerative changes in the ankle joint.

The Board finds the veteran has submitted new and material 
evidence and that reopening of the claim for entitlement to 
service connection for residuals of fracture of the left 
ankle is warranted.  In this regard, the Board notes that the 
medical evidence added to the record supports the proposition 
that the veteran currently has residuals of a fracture of the 
left ankle, a fact that had not been established by the 
evidence previously of record.  This evidence is not 
cumulative or redundant of the evidence previously of record 
and is sufficient to raise a reasonable possibility of 
substantiating the claim.  Accordingly, reopening of the 
veteran's claim for service connection for residuals of 
fracture of the left ankle is warranted. 


ORDER

New and material evidence having been received, reopening of 
the claim for entitlement to service connection for residuals 
of fracture of the left ankle is granted.


REMAND

While the veteran provided sufficient evidence to reopen his 
claim, there is insufficient evidence for the Board to decide 
whether the veteran has any current disability due to the 
service injury.  In this regard, the Board notes that while 
service medical records note the presence of a dislocation or 
sprain of the left ankle, they do not indicate that the ankle 
was fractured.  In addition, the veteran has indicated that 
he fractured his left ankle after service in 1976 and 1978.  
No medical opinion specifically addressing whether the 
veteran has any current left ankle disability due to service 
trauma is of record.   

Also, in his notice of disagreement received in October 2003, 
the veteran noted he received outpatient treatment for a left 
ankle injury at the Coral Springs VA outpatient clinic.  No 
record of any such treatment since 2002 is of record.  The 
procurement of potentially pertinent medical records 
referenced by the veteran is required, particularly given 
that the identified records are in VA's custody.  

In addition, the veteran has not been provided with the 
complete notice required under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) as he was not advised that he should 
submit any pertinent evidence in his possession and he was 
not provided the required notice with respect to the 
disability-rating and effective-date elements of his service 
connection claim.  

In light of these circumstances, the case is REMANDED to the 
RO or the Appeals Management Center (AMC), in Washington, 
D.C. for the following actions:  

1.  The veteran should be provided all 
notice required under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), to 
include notice in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) and notice that he should 
submit any pertinent evidence in his 
possession.  In particular, the RO or the 
AMC should request the veteran to provide 
any outstanding medical records 
pertaining to treatment of his left ankle 
since discharge from service or the 
identifying information and any necessary 
authorization to enable VA to obtain such 
records on his behalf.

2.  The RO or the AMC should then obtain 
a copy of any pertinent records 
identified but not provided by the 
veteran.  In any event, it should obtain 
pertinent treatment records, other than 
those records already associated with the 
claims file, from the Coral Springs VA 
outpatient clinic in Florida since the 
veteran's discharge from service.

3.  If the RO or the AMC is unable to 
obtain any pertinent evidence identified 
by the veteran, it should request him and 
his representative to submit the 
outstanding evidence.

4.  Then, the RO or the AMC should 
arrange for the veteran to be afforded an 
examination by a physician with 
appropriate expertise to determine the 
nature and etiology of any currently 
present left ankle disorder.  Any 
indicated studies should be performed, 
and the claims folder must be made 
available to and reviewed by the 
examiner.  Based upon the claims folder 
review and the examination results, the 
examiner should provide an opinion with 
respect to each currently present left 
ankle disorder as to whether there is a 
50 percent or better probability that the 
disorder is etiologically related to 
service.  The rationale for all opinions 
expressed must also be provided. 

5.  Thereafter, the RO or the AMC should 
review the claims folder and ensure that 
the requested development has been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

6.  The RO or the AMC should also 
undertake any other indicted development.  

7.  Then, the RO or the AMC should 
adjudicate the veteran's reopened claim 
based on a de novo review of the record.  
If the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and provided an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


